DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s 07/11/2022 election without traverse of Group I claims 1-8, in response to the restriction requirement of 05/09/2022, is acknowledged. Applicant cancelled non-elected claims 9-19. Applicant amended elected claims 6, 7, and added new claims 20-26 directed to the elected species of claims 1-8. Pending claims 1-8 and 20-26 are rejected for the reasons set forth below. 

Information Disclosure Statement
3.        The Information Disclosure Statements (IDS) filed on 11/02/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).


5.	Claims 1-8 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-8 and 20-26 are directed to a trading platform network (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “at least one raritymine, …, and input from a robo-rarity trading data stream, wherein rarityminers are enabled to view virtual depictions of rarity assets contained in the at least one raritymine and buy and sell raritybits.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic practices and/or commercial interactions (including trading for rarities and sales activities), namely buying and selling raritybits. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a trading platform network”, “online merchandising convergence”, and “a robo-rarity trading data stream”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a trading platform network”, “online merchandising convergence”, and “a robo-rarity trading data stream” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-8 and 20-26 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the robo-rarity trading data stream recited in independent claim 1 by further specifying wherein the robo-rarity trading data stream is configured to provide rarityminers with a portfolio of information regarding one or more of the raritymine assets automatically and in real time. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 3-8, 20-24, and 26: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the network recited in independent claim 1 by further specifying wherein the network further comprises rarities exchange software; wherein the network is configured to operate as a peer-to-peer network; wherein the network is configured to operate as a friend-to-friend network; wherein the network further comprises rarities physical tracking and safety software; wherein the network further comprises software configured to provide financial analysis;  wherein the network is further configured to be useable by a rarityminer in a practice mode;  wherein the network further comprises a digital transactional communication interface and controls; wherein the network further comprises navigation and operational guidelines configured to facilitate rarity trading; wherein the network further comprises software configured to provide rarity logistics; wherein the network further comprises software configured to provide specialty asset nodules; wherein the network further comprises software configured to provide raresearcher input; wherein the network incorporates and stores ownership verification data pertaining to a rarity asset being registered into the network. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 25: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the unrestricted access to the virtual depiction of a rarity recited in independent claim 1 by further specifying wherein unrestricted access to the virtual depiction of a rarity is predicated on a non-zero level of fractional ownership of said rarity. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

8. 	Claims 1-8 and 20-26 of the instant application are rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims 1-16 of Patent No. 10,825,090. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with a trading platform network and a virtual merchandising mart.
For instance, independent claim 1 of Patent No. 10,825,090 recites a virtual merchandising mart comprising a simulated trading center, wherein a virtual three-dimensional depiction of one or more rarity assets included in a raritymine are configured for visualization by sellers and buyers of raritybits in the raritymine. Independent claim 1 of Patent No. 10,825,090 fails to disclose “a trading platform network for rarities comprising at least one raritymine, an online merchandising convergence, and input from a robo-rarity trading data stream.”
Independent claim 1 of the instant application teaches a trading platform network for rarities comprising at least one raritymine, an online merchandising convergence, and input from a robo-rarity trading data stream, wherein rarityminers are enabled to view virtual depictions of rarity assets contained in the at least one raritymine and buy and sell raritybits. It would have been obvious to one having skill in the art at the time of the invention to expand the virtual merchandising mart recited in independent claim 1 of Patent No. 10,825,090 to include a trading platform network for rarities comprising at least one raritymine, an online merchandising convergence, and input from a robo-rarity trading data stream as taught by independent claim 1 of the instant application to improve the buying and selling raritybits in the raritymine. 



Relevant Prior Art
9. 	The prior art made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
10.	The best prior arts of record, Buchanan et al. (U.S. Patent No. 9,588,651), hereinafter, “Buchanan”, and Saigh (U.S. Patent No. 8,015,069), hereinafter, “Saigh”, alone or in combination, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "A trading platform network for rarities comprising at least one raritymine, an online merchandising convergence, and input from a robo-rarity trading data stream, wherein rarityminers are enabled to view virtual depictions of rarity assets contained in the at least one raritymine." 

Conclusion
11.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
12.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 


/JOSEPH W. KING/Primary Examiner, Art Unit 3696